DETAILED ACTION
The following is a Non-Final Office Action in response to communications filed November 5, 2021.  Claims 1, 3, 4, 7, and 8 are amended.  Currently, claims 1, 3, 4, and 6–8 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2021 has been entered.
 
Response to Amendment/Argument
Applicant’s amendments are sufficient to overcome the previous objections for informalities.  Accordingly, the previous objections are withdrawn.
Applicant’s amendments are not sufficient to overcome the previous rejection of claims under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  As a result, the previous rejection of claims under 35 U.S.C. 112(b) is maintained and reasserted below.
Examiner further notes that Applicant’s amendments necessitate further rejections under 35 U.S.C. 112(b).
With respect to the previous rejection of claims under 35 U.S.C. 101, Applicant’s remarks have been fully considered but are not persuasive.  
Applicant first asserts that the steps for displaying the selected inspection points and obtaining the result of the inspection are not insignificant post-solution activities.  As an initial matter, Examiner notes that the functionality to “obtain a result of an inspection” is an abstract claim element under Step 2A Prong One (see Final. pg. 9–10).  Examiner further maintains that the recited display functionality is an insignificant extrasolution activity to the judicial exception because the function utilizes conventional techniques on conventional computer components.  As a result, Applicant’s remarks are not persuasive.
Applicant next asserts that the amended elements do not recite certain methods of organizing human activity.  Applicant has not, however, presented any arguments in support of Applicant’s assertion.  As a result, Applicant’s remarks are not persuasive for the reasons stated below.
Finally, Applicant asserts that the claims do not recite mathematical concepts because mathematical equations do not necessarily render a claim abstract.  Examiner disagrees.  As previously noted, page 4 of the October 2019 Update: Subject Matter Eligibility guidance indicates that “[t]here is no particular word or set of words that indicates a claim recites a mathematical calculation.”  Instead, “a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.”
see e.g., Spec. ¶¶ 44–58 and 71–77), the recited functions to “estimate the variation”, “estimate the probability distributions … and the probability distribution of a parameter”, and “adjust the degradation probability distribution” recite mathematical relationships and calculations under Step 2A Prong One.  More particularly, the recited elements encompass mathematical calculations because the elements invoke the calculation of specific mathematical operations and formulas under a broadest reasonable interpretation consistent with Applicant’s Specification.  As a result, Applicant’s remarks are not persuasive.
Applicant finally asserts that the claims include limitations that integrate the abstract idea into a practical application because the claims “recite the technological improvement to inspection systems”.  Examiner disagrees.  Examiner submits that the claims, at best, amount to improvements in a business process and neither solve nor embody any technological improvements.  More particularly, the pending claims recite business improvements associated with inspecting pipes and do not encompass any improvements in the technology because the claims utilize generic computer technology to address business problems related to inspections.  
MPEP 2106.04(d)(II) sets forth the proposition that a proper analysis under Step 2A Prong Two requires “(1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application”.  In view of MPEP 2106.04(d)(II), Examiner submits that only additional elements may integrate an exception into a practical 
Accordingly, the previous rejection of claims under 35 U.S.C. 101 is maintained and reasserted below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, and 6–8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “probability distributions of degradations” in the “adjust” element.  However, claim 1 previously recites “probability distributions of degradations” in the “estimate” element.  As a result, the scope of claim 1 is indefinite because it is unclear whether Applicant intends for the second recitation to reference the first recitation or intends to introduce second, different probability distributions of the probability distributions of degradations”.
Independent claim 7 recites “the variation” and “the operation” in the element to “estimate the variation”.  There is insufficient antecedent basis for these limitations in the claims.  Examiner recommends amending the elements to recite “[[the]] variation” and “[[the]] operation”.
Claim 7 further recites “the probability distributions of degradations” in the element to “estimate the probability distributions”.  There is insufficient antecedent basis for these limitations in the claims.  Examiner recommends amending the element to recite “[[the]] probability distributions of degradations”.
Finally, claims 1 and 7 recite “the observational model” in the final “wherein” clause.  There is insufficient antecedent basis for this limitation in the claims.  In view of the preceding “adjust” element, the claims are interpreted as reciting “wherein the observation 
As a result, claims 1 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3, 4, 6, and 8, which depend from claims 1 and 7, inherit the deficiencies described above.  As a result, claims 3, 4, 6, and 8 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In view of the above, Examiner respectfully requests that Applicant thoroughly review the claims for compliance with the requirements set forth under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 4, and 6–8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1, 3, 4, and 6–8 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations that “estimate variation of operation of a plant …”; “estimate probability distributions of the degradations of a plurality of inspection-scheduled points …”; “select inspection points selected from the inspection-scheduled points in accordance with a selection index …”; “obtain a result of an inspection … which is measurement data obtained by the selected inspection points and the inspection techniques”; “adjust probability distributions of degradations …”; and “wherein the observational model represents a relationship between the measurement data … and the degradation state of the pipes.”
The elements above recite an abstract idea under Step 2A Prong One.  More particularly, the elements recite certain methods of organizing human activity related to 
Claim 7 includes substantially similar limitations to those recited with respect to claim 1.  As a result, claim 7 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.  Similarly, claims 3, 4, 6 and 8 further describe the process for selecting and providing inspection points in a plant based on degradation of the inspection points and recite certain methods of organizing human activity and/or mathematical concepts for the same reasons as stated above with respect to claim 1.  As a result, claims 3, 4, 6 and 8 similarly recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a memory, a processor, control devices, a display, and functions to obtain sensor data and display data.  When considered in view of the claim as a whole, the additional elements do not integrate the 
As noted above, claim 7 recites substantially similar limitations to those recited with respect to claim 1.  Claim 7 does not recite any additional elements beyond those recited with respect to claim 1.  As a result, claim 7 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.  
Similarly, claims 3, 4, 6 and 8 do not recite any additional elements beyond those recited with respect to independent claim 1.  As a result, claims 3, 4, 6 and 8 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, the additional elements of claim 1 include a memory, a processor, control devices, a display, and functions to obtain sensor data and display data.  The additional elements do not amount to significantly more than the abstract idea because the additional computer component elements are generic computing elements that are merely used as a tool to perform the recited abstract idea; and the functions to obtain and display data are well-understood, routine, and conventional computer functions in view of MPEP see e.g., Spec. ¶ 19).  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claim 7 recites substantially similar limitations to those recited with respect to claim 1.  Claim 7 does not recite any additional elements beyond those recited with respect to claim 1.  As a result, claim 7 does not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.  
Similarly, dependent claims 3, 4, 6 and 8 do not recite any additional elements beyond those recited with respect to the independent claims.  As a result, claims 3, 4, 6 and 8 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to independent claim 1.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1, 3, 4, and 6–8 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623